Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/21, 10/12/21, 12/7/21, 3/25/22, and 6/17/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donohoe et al., United States Patent Publication 2019/0369969 (hereinafter “Donohoe”).
Claim 1:
	Donohoe discloses:
A method for performing static reconciliation for rendering a graphical user interface of an application, the method comprising:
receiving, by at least one processor, source code associated with the graphical user interface of an application (see paragraphs [0019], [0034] and [0035]). Donohoe teaches receiving source code associated with the GUI;
compiling the source code into a plurality of rendering instructions for rendering a view hierarchy of the graphical user interface, wherein the view hierarchy defines graphical components of the graphical user interface, and wherein the plurality of rendering instructions include (see paragraphs [0024], [0030], [0031]). Donohoe teaches compiling the source code into a plurality of rendering instructions for rendering a hierarchy of views of the GUI and defining graphical components:
a set of initial rendering instructions for rendering the graphical components, during an initial rendering of the graphical user interface (see paragraphs [0035]-[0038]). Donohoe teaches rendering an initial view of the GUI; and
a set of update rendering instructions for rendering a subset of the graphical components, during subsequent renderings of the graphical user interface, and automatically assigning, during compilation of the source code, a respective key to one or more of the subset of graphical components (see paragraphs [0083]-[0085]). Donohoe teaches a set of update rendering instructions for subsequent renderings and automatically assigning a key during compilation of the source code, 
wherein the set of update rendering instructions for rendering each of the one or more of the subset of graphical components are uniquely identifiable according to the respective key (see paragraph [0091]). Donohoe teaches set of update rendering instructions for rendering the subset of components identifiable by the key; and 
executing the plurality of rendering instructions to update the one or more of the subset of graphical components identified by the respective key (see paragraph [0091]). Donohoe teaches executing the rendering instruction to update the components identified by the key.

Claim 2:
	Donohoe discloses:
wherein executing the plurality of rendering instructions comprises (see paragraph [0091]):
after executing the set of initial rendering instructions during an initial rendering of the graphical user interface (see paragraphs [0035]-[0038]):
 during each subsequent rendering of the graphical user interface, refraining from executing the set of initial rendering instructions and executing the set of update rendering instructions to update the one or more of the subset of graphical components identified by the respective key (see paragraph [0091]). Donohoe teaches during subsequent rendering of the GUI, refraining from recompiling the code and only compiling the updated code.

Claim 3:
	Donohoe discloses:
wherein compiling the plurality of rendering instructions comprises:
identifying a set of dynamic objects from the source code that include one or more dynamic attributes (see paragraph [0081]). Donohoe teaches identifying a set of dynamic objects from their attributes; and
identifying a set of static objects from the source code that do not include any dynamic attributes (see paragraph [0081]). Donohoe teaches identifying static objects that are not included in the dynamic attributes,
wherein the set of initial rendering instructions include instructions for rendering both the set of dynamic objects and the set of static objects (see paragraphs [0035]-[0038]). Donohoe teaches rendering an initial view of the GUI of all objects, and
wherein the set of update rendering instructions include instructions for rendering the set of dynamic objects but not the set of static objects (see paragraphs [0091]). Donohoe teaches rendering only the dynamic objects that change.

Claim 4:
Donohoe discloses:
determining whether any of the graphical components are duplicated in the graphical user interface (see paragraph [0043]). Donohoe teaches determining whether any of the graphical components are duplication in the GUI;
automatically assigning the respective key to each of the graphical components that is duplicated in the graphical user interface (see paragraph [0085]). Donohoe teaches automatically assigning key to the duplicated updated components,
wherein respective rendering instructions from the plurality of rendering instructions for each graphical component that is duplicated in the graphical user interface are uniquely identifiable according to the respective key (see paragraph [0085] and [0091]). Donohoe teaches rendering instructions for the duplicated components with updated values. 

Claim 5:
	Donohoe disclose:
generating the respective key assigned to each graphical component that is duplicated in the graphical user interface based on a position from within the source code where the dynamic graphical component is referenced (see paragraph [0085]).  Donohoe teaches a literal value refers to the source code representation of a value of a type, such as a number or string. The IDE accesses an incremental values table which may be a separate data structure implemented as maps of strings to values (e.g., a dictionary). In example, a string stored in the incremental values table may correspond to a lookup key for a literal value included in a function inside a thunk implementation. In an implementation, the function, inside the thunk implementation, may include code referencing the incremental values table where the code includes the lookup key to obtain a value for the literal value from the incremental values table.
Claims 11-15 and 18-22:
Although Claims 11-15 are systems and Claims 18-22 are medium claims, they are interpreted and rejected for the same reasons as the method of Claim 1-5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Donohoe, in view of Colton et al., United States Patent Publication 20110131548 (hereinafter “Donohoe”).
Claim 6:
	Donohoe fails to expressly disclose a position of a first byte of where the component resides in the source code.

Colton discloses:
wherein the position comprises a respective position of a first byte where the plurality of rendering instructions for each of the graphical component resides within the source code (see paragraph [0021]). Colton teaches Markup language data elements can include data structures defining colors, lines, shapes, text, and layout positions. Markup language data elements may additionally comprise references to, for instance, objects, functionality or data in a first byte code.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Donohoe to include the respective positions of the components within the source for the purpose of mapping elements of the HTML document, as taught by Colton. 

Claims 16 and 23:
	Although Claim 16 is a system and Claim 23 is a medium claim, they are interpreted and rejected for the same reasons as the method of Claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donohoe, in view of Sullivan et al., United States Patent Publication 20090259950 (hereinafter “Sullivan”).
Claim 7:
	Donohoe fails to expressly disclose a position of a first byte of where the component resides in the source code.

Sullivan discloses:
wherein the plurality of rendering instructions comprise in-line rendering instructions compiled into machine-readable code (see paragraph [0062]). Sullivan teaches the code including inline rendering instructions that are compiled to generate a view.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Donohoe to include inline rendering instruction of GUI components for the purpose of efficiently rendering GUI changes to components, as taught by Colton. 

Claim 17:
	Although Claim 17 is a system, it is interpreted and rejected for the same reasons as the method of Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        7/30/22